Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 14-BG-848

            IN RE JUAN LORENZO RODRIGUEZ-QUESADA, RESPONDENT.

                     A Suspended Member of the Bar of the
                     District of Columbia Court of Appeals
                         (Bar Registration No. 487484)

                     On Report and Recommendation of the
                      Board on Professional Responsibility
                                (BDN-126-10)

(Argued May 21, 2015                                   Decided August 13, 2015)

      Melvin G. Bergman for respondent.

      Jelani C. Lowery, Senior Staff Attorney, with whom Wallace E. Shipp, Jr.,
Bar Counsel, Jennifer P. Lyman, Senior Assistant Bar Counsel, and Traci M. Tait,
Assistant Bar Counsel, were on the brief, for the Office of Bar Counsel.

      Before EASTERLY and MCLEESE, Associate Judges, and KING, Senior Judge.

      PER CURIAM: The Board on Professional Responsibility concluded that

respondent Juan Lorenzo Rodriguez-Quesada violated numerous Rules of

Professional Conduct during his representation of several clients in immigration

matters. The Board recommends that this court suspend Mr. Rodriguez-Quesada

for two years and, as a condition of reinstatement, require Mr. Rodriguez-Quesada

to pay restitution to all but one of the affected clients. Mr. Rodriguez-Quesada
                                              2

challenges the conclusions of the Board as to many of the rule violations and also

argues that any suspension should be brief. The Office of Bar Counsel defends the

Board’s findings of rule violations and the imposition of a two-year suspension,

but argues that this court should condition reinstatement on a showing of fitness

and payment of restitution to all of the affected clients. We accept the Board’s

findings and conclude that Mr. Rodriquez-Quesada should be suspended for two

years, with reinstatement conditioned on a showing of fitness and payment of

restitution to all of the affected clients.



                                              I.



       The Board’s report and recommendation rests on the following factual

conclusions, which the Board largely adopted from the factual findings of the

Hearing Committee.



       Mr. Rodriguez-Quesada became a member of the Bar of the Commonwealth

of Puerto Rico in 1975 and of the Bar of the District of Columbia in 2005. From

2003 through 2008, Mr. Rodriguez-Quesada practiced immigration law. During

that period, Mr. Rodriguez-Quesada handled from 400 to 500 immigration cases.
                                        3

The disciplinary proceedings in this case focus on four specific matters, which we

discuss in turn.



                                        A.



      In August 2006, Mr. Rodriguez-Quesada agreed to represent Hector Abarca,

an El Salvadoran national, in connection with Mr. Abarca’s effort to renew a work

permit. Specifically, Mr. Rodriguez-Quesada signed a retainer agreement in which

he agreed to file an asylum application, an application for relief under the

Nicaraguan Adjustment and Central American Relief Act (NACARA), and an

application for cancellation of removal. Mr. Rodriguez-Quesada did not explain

the retainer agreement or his case strategy to Mr. Abarca. Mr. Rodriguez-Quesada

did little work on the case between August 2006 and February 2007. At an initial

court hearing in February 2007, Mr. Rodriguez-Quesada told an immigration judge

that Mr. Abarca was seeking cancellation of removal. Mr. Rodriguez-Quesada had

not obtained information necessary to make such a request and never did so,

despite having been told to do so by the immigration judge.



      Proceedings in the matter were continued until January 2008. During this

time, Mr. Rodriguez-Quesada had little contact with Mr. Abarca except to obtain
                                           4

payment. When Mr. Abarca or his wife asked about the status of the case, Mr.

Rodriguez-Quesada got angry, was discourteous, and threatened to withdraw if

they questioned what he was doing. In October 2007, Mr. Rodriguez-Quesada

filed an application for temporary protected status, but Mr. Abarca was not eligible

for temporary protected status. Moreover, the application Mr. Rodriguez-Quesada

filed was missing essential information.



      In December 2007, the immigration authorities sent Mr. Rodriguez-Quesada

two notices that Mr. Abarca should appear for proceedings in January 2008. Mr.

Rodriguez-Quesada did not send those notices to Mr. Abarca. In January 2008,

Mr. Rodriguez-Quesada filed a NACARA application and an application for

cancellation of removal. Mr. Rodriguez-Quesada failed to have Mr. Abarca sign

those documents. In one of the applications, Mr. Rodriguez-Quesada stated that

Mr. Abarca was a habitual drunkard without adequately exploring the accuracy of

the statement, which could have precluded Mr. Abarca from obtaining relief.



      In January 2008, the relationship between Mr. Rodriguez-Quesada and Mr.

Abarca deteriorated, because Mr. Rodriguez-Quesada was insisting on additional

payments, demanding that Mr. Abarca provide information of questionable

relevance, and threatening to withdraw if Mr. Abarca did not comply. Mr. Abarca
                                           5

asked for return of his case file, but Mr. Rodriguez-Quesada refused unless Mr.

Abarca paid the outstanding balance on Mr. Rodriguez-Quesada’s fee.              Mr.

Rodriguez-Quesada returned Mr. Abarca’s file only after Mr. Abarca called the

police for assistance.



      Mr. Abarca subsequently hired a new lawyer, who explained Mr. Abarca’s

options, obtained necessary information, and filed an additional petition for relief.

Mr. Abarca ultimately obtained relief as result of the NACARA petition. Mr.

Abarca subsequently sued Mr. Rodriguez-Quesada in small-claims court in

Virginia, seeking return of fees, but did not prevail.



                                          B.



      In January 2007, Gia Koerner-Goodrich retained Mr. Rodriguez-Quesada to

obtain a certification of United States citizenship for her nephew, who was born

and lived in Italy but whose mother and grandfather were United States citizens.

In the retainer agreement, Ms. Koerner-Goodrich agreed to pay any necessary

filing fees and Mr. Rodriguez-Quesada agreed to prepare and expeditiously file all

necessary forms, keep Ms. Koerner-Goodrich informed, and respond promptly to

her inquiries. Ms. Koerner-Goodrich provided all the necessary information to Mr.
                                         6

Rodriguez-Quesada by March 2007, but Mr. Rodriguez-Quesada delayed three

months before sending the documents to Italy to be signed and then delayed six

more weeks before attempting to file the documents.



      The immigration authorities increased the applicable filing fee from $255 to

$460, effective July 30, 2007. Mr. Rodriguez-Quesada mailed the application on

July 29, 2007, but enclosed only $250. The immigration authorities therefore

rejected the application and required resubmission with payment of a $460 filing

fee. Mr. Rodriguez-Quesada did not inform Ms. Koerner-Goodrich of the problem

until nine months later, when Ms. Koerner-Goodrich asked about the status of the

case. Mr. Rodriguez-Quesada agreed to refile the application, but asked Ms.

Koerner-Goodrich to pay the higher filing fee. Ms. Koerner-Goodrich refused to

do so, instead discharging Mr. Rodriguez-Quesada and asking for a return of the

retainer, the filing fee, and her case file. Mr. Rodriguez-Quesada initially did not

respond or return the requested items. After receiving a letter from the Better

Business Bureau, Mr. Rodriguez-Quesada did return the file and the filing fee. Mr.

Rodriguez-Quesada never returned the retainer. Ms. Koerner-Goodrich hired a

new attorney who obtained a citizenship certification but had to duplicate the work

previously done on the case because of the passage of time.
                                         7

                                        C.



      In September 2006, Saad Belhmira, a Moroccan national, retained Mr.

Rodriguez-Quesada to help get Mr. Belhmira’s student visa reinstated. In the

retainer agreement, Mr. Belhmira agreed to pay $2,000 and Mr. Rodriguez-

Quesada agreed to keep Mr. Belhmira informed and to respond promptly to

communications. After Mr. Rodriguez-Quesada told Mr. Belhmira that the fee had

increased to $4,000 because of an increased scope of work, Mr. Belhmira agreed to

pay the larger amount.



      Mr. Rodriguez-Quesada subsequently told Mr. Belhmira that Mr. Belhmira

had three options to avoid deportation: reinstating his student visa, getting a

sponsor, or marrying a United States citizen. Mr. Rodriguez-Quesada gave Mr.

Belhmira very little guidance about how to find a sponsor or get his student visa

reinstated. Mr. Rodriguez-Quesada did not advise Mr. Belhmira that, because

removal proceedings had begun, there would be a rebuttable presumption that any

marriage to a United States citizen was fraudulent.



      On March 9, 2007, Mr. Belhmira married a United States citizen. Although

an immigration hearing was scheduled for March 28, 2007, Mr. Rodriguez-
                                         8

Quesada did not prepare the Belhmiras for the hearing and did not meet with Ms.

Belhmira until the day of the hearing. The hearing was continued until February

2008 to permit Mr. Rodriguez-Quesada to file a marriage petition. The Belhmiras

provided pertinent information to Mr. Rodriguez-Quesada by October 2007 and

signed the necessary forms in December 2007. Because Mr. Rodriguez-Quesada

erroneously thought that he did not have Ms. Belhmira’s birth certificate, he did

not file the marriage petition before the February 2008 hearing. At that hearing,

Mr. Rodriguez-Quesada falsely told the immigration judge that the petition had

been filed. The immigration judge continued the hearing. Mr. Rodriguez-Quesada

filed the petition in April 2008.



      After several continuances, the hearing was set for July 2009.           Mr.

Rodriguez-Quesada did not communicate with the Belhmiras from February 2008

until November 2008, did not thereafter meet with the Belhmiras before the July

2009 hearing, and failed to respond to Mr. Belhmira’s inquiry about the date of the

hearing. Mr. Rodriguez-Quesada failed to appear for the July 2009 hearing. Mr.

Belhmira, who had learned the date of the hearing from the immigration court,

appeared and explained that he did not know why Mr. Rodriguez-Quesada was not

present and did not know the status of the marriage petition.
                                        9

      After trying unsuccessfully to contact Mr. Rodriguez-Quesada, Mr.

Belhmira sent Mr. Rodriguez-Quesada a letter terminating the representation and

requesting the case file. Mr. Rodriguez-Quesada did not respond. Mr. Belhmira

subsequently hired a new lawyer, and the marriage petition eventually was granted.

Mr. Rodriguez-Quesada did not return Mr. Belhmira’s case file until October 2009,

a month after Mr. Belhmira filed a complaint with Bar Counsel.



                                       D.



      In August 2006, Mr. Rodriguez-Quesada was retained by Erlin Ramirez, a

Honduran national, and Iris Vargas Ramirez, a United States citizen. Mr. Ramirez

entered the United States unlawfully in 1988 and was deported in absentia in 1997

after he failed to appear at an immigration hearing in California. After moving to

Maryland to avoid deportation, Mr. Ramirez married Ms. Ramirez in 2001. The

Ramirezes paid Mr. Rodriguez-Quesada $2,500 for his services.



      It was not clear how Mr. Rodriguez-Quesada hoped to help Mr. Ramirez

avoid deportation. Ms. Ramirez thought that Mr. Rodriguez-Quesada would seek

to reopen the California proceeding, and if that was unsuccessful Mr. Rodriguez-

Quesada would file a marriage petition. On that understanding, Ms. Ramirez
                                        10

signed a marriage petition in September 2006. Without advising his clients, Mr.

Rodriguez-Quesada filed the marriage petition in October 2006. The Ramirezes

were concerned that the filing might lead to Mr. Ramirez’s deportation,

particularly after they received a notice in October 2007 from the immigration

authorities directing them to appear for an interview in November 2007. Mr.

Ramirez did not attend the interview, which was continued. After learning from

another lawyer that Mr. Ramirez would likely have been deported if he had

attended the interview, Mr. Rodriguez-Quesada advised the Ramirezes to sell their

house and hide.



      Mr. Rodriguez-Quesada had virtually no contact with the Ramirezes from

November 2007 through July 2008. After receiving a notice from the immigration

authorities to appear for an interview in July 2008, the Ramirezes repeatedly tried

to contact Mr. Rodriguez-Quesada, but he did not return their calls.           The

Ramirezes ultimately were able to arrange a meeting with Mr. Rodriguez-Quesada,

at which time the representation was terminated. Mr. Rodriguez-Quesada refused

to return any portion of the fee paid by the Ramirezes. The Ramirezes hired

another lawyer, and Mr. Ramirez apparently obtained permanent resident status.
                                         11

                                         II.



      Based on the foregoing factual conclusions, the Board determined by clear

and convincing evidence that Mr. Rodriguez-Quesada violated numerous Rules of

Professional Conduct. Specifically, the Board determined that Mr. Rodriguez-

Quesada violated Rules 1.1 (a) and (b) (lack of competence, skill, and care)

(Abarca, Belhmira, and Ramirez matters); 1.3 (a) and (c) (lack of diligence and

promptness) (all four matters); 1.3 (b)(2) (intentional prejudice to client) (Abarca

matter); 1.4 (a) (failure to keep client reasonably informed) (all four matters);

1.4 (b) (failure to explain matter to client) (Abarca, Belhmira, and Ramirez

matters); 1.16 (d) (failure to return files or unearned fees on termination) (all four

matters); 3.3 (a)(1) (knowingly making false statement to tribunal) (Belhmira

matter); and 8.4 (c) and (d) (dishonesty and serious interference with

administration of justice) (Belhmira matter).



      We “shall accept the findings of fact made by the Board unless they are

unsupported by substantial evidence of record . . . .” D.C. Bar R. XI, § 9 (h)(1).

Similarly, the Board must defer to the factual findings of the Hearing Committee if

those findings are supported by substantial evidence. See, e.g., In re Brown, 112
A.3d 913, 917 (D.C. 2015) (per curiam). We owe no deference to the Board’s
                                         12

legal conclusions. In re Yelverton, 105 A.3d 413, 420 (D.C. 2014), petition for

cert. filed, No. 15-5001 (U.S. June 30, 2015). We accept the Board’s conclusion

that Mr. Rodriguez-Quesada violated each of the specified rules.



                                         A.



      With respect to the Abarca matter, Mr. Rodriguez-Quesada (1) argues that

he was the one who filed the NACARA petition that ultimately resulted in relief

for Mr. Abarca; (2) notes that there were factual disputes before the Hearing

Committee; and (3) conclusorily asserts that there was inadequate proof that Mr.

Rodriguez-Quesada’s filings were inappropriate. We are not persuaded by these

arguments.



      First, although Mr. Rodriguez-Quesada did do one thing that ultimately bore

fruit for his client, that does not constitute a defense to the numerous other serious

deficiencies found by the Board, supported by the record, and not specifically

challenged by Mr. Rodriguez-Quesada. See generally, e.g., In re Shelnutt, 719
A.2d 96, 97 (D.C. 1998) (per curiam) (“Professional disciplinary violations arise

from malfeasance, not the actual harm imposed upon a client. . . . [P]rejudice to a

client is not an element of a charge of neglect, although . . . it may be relevant on
                                         13

the issue of sanctions.”) (brackets and internal quotation marks omitted).

Specifically, the Board found that Mr. Rodriguez-Quesada failed to seek an

extension of Mr. Abarca’s asylum application; never filed for cancellation of

removal despite promising to do so; failed to seek renewal of Mr. Abarca’s work

permit, instead filing an application for a new work permit for which Mr. Abarca

was not qualified; filed an application for temporary protected status even though

Mr. Abarca was not eligible for that status; failed to obtain necessary information

even after being admonished by an immigration judge to do so; omitted necessary

information from a filing; filed a pleading with a damaging description of his client

as a habitual drunkard without adequately investigating the matter; and neglected

Mr. Abarca’s case.



      Second, we see no basis to look behind the Hearing Committee’s resolution,

adopted by the Board, of the factual disputes concerning Mr. Rodriguez-Quesada’s

representation of Mr. Abarca. D.C. Bar R. XI, § 9 (h)(1).



      Third, notwithstanding Mr. Rodriguez-Quesada’s conclusory statement to

the contrary, the record amply supports the Board’s findings of rule violations in

connection with Mr. Rodriguez-Quesada’s representation of Mr. Abarca.
                                        14

                                        B.



      With respect to the Koerner-Goodrich matter, Mr. Rodriguez-Quesada does

not make specific arguments as to how the Board erred, instead simply

summarizing the facts and proceedings before the Hearing Committee and the

Board. Such briefing is generally insufficient to present an issue for this court’s

decision. Cf. In re Kline, 11 A.3d 261, 265 (D.C. 2011) (court in disciplinary

proceeding did not consider argument that was not briefed and was only raised

during oral argument); Bardoff v. United States, 628 A.2d 86, 90 n.8 (D.C. 1993)

(where “[a]ppellants provide[d] no supporting argument in their brief” for assertion

on appeal, court considered argument abandoned on appeal). In any event, the

record supports the Board’s conclusions that Mr. Rodriguez-Quesada failed to act

diligently, to keep his client reasonably informed, and to promptly return files and

fees in the Koerner-Goodrich matter.



                                        C.



      With respect to the Belhmira matter, Mr. Rodriguez-Quesada argues that the

record does not adequately support the finding that Mr. Rodriguez-Quesada

knowingly made a false statement to the immigration judge about filing the
                                        15

marriage petition. We disagree. Having both reviewed a transcript and listened to

an audio recording of the proceedings, we see no basis upon which to overturn the

conclusions of the Hearing Committee and the Board that Mr. Rodriguez-Quesada

made an intentionally false statement to the immigration judge. Mr. Rodriguez-

Quesada further points out that successor counsel ultimately filed a marriage

petition that was granted. As we have already noted, however, the absence of

prejudice to the client’s legal rights is not generally a defense in disciplinary

proceedings. In re Shelnutt, 719 A.2d at 97.



                                        D.



      With respect to the Ramirez matter, Mr. Rodriguez-Quesada argues that he

made some efforts on the Ramirezes’ behalf, including filing the marriage petition

that was ultimately granted. Here too, the fact that one thing Mr. Rodriguez-

Quesada did ultimately bore fruit for his client is not a defense to the numerous

other serious deficiencies found by the Board, supported by the record, and not

specifically challenged by Mr. Rodriguez-Quesada. In re Shelnutt, 719 A.2d at 97.

Specifically, the record amply supports the Board’s findings that Mr. Rodriguez-

Quesada failed to discuss with the Ramirezes the risks associated with filing a

marriage petition; failed to consult with them before filing the petition; failed to
                                         16

prepare them for the hearing on the petition; and failed to keep them informed

about the case and to respond to their inquiries.



      In sum, we accept the Board’s conclusions that Mr. Rodriguez-Quesada

committed numerous rule violations.



                                         III.



      We turn now to the issue of sanction. The Board recommended that Mr.

Rodriguez-Quesada be suspended for two years and be required, as a condition of

reinstatement, to make restitution to Ms. Koerner-Goodrich, Mr. Belhmira, and the

Ramirezes. The Board declined, however, to condition reinstatement on a showing

of fitness or payment of restitution to Mr. Abarca.



      “Our Rules provide that this Court ‘shall adopt the recommended disposition

of the Board unless to do so would foster a tendency toward inconsistent

dispositions for comparable conduct or would otherwise be unwarranted.’” In re

Vohra, 68 A.3d 766, 771 (D.C. 2013) (quoting D.C. Bar R. XI, § 9 (h)(1)). Thus,

“[a] sanction recommendation from the Board comes to us with a strong

presumption in favor of its imposition.” Id. (internal quotation marks omitted). In
                                        17

general, “if the Board’s recommended sanction falls within a wide range of

acceptable outcomes, it will be adopted and imposed.” Id. (internal quotation

marks omitted). “Ultimately, however, the system of attorney discipline, including

the imposition of sanctions, is the responsibility and duty of this court.” In re

Kanu, 5 A.3d 1, 14 (D.C. 2010) (internal quotation marks omitted). Where this

court takes a significantly different view of the seriousness of an attorney’s

conduct, the court thus has not hesitated to reach its own conclusion as to the

appropriate sanction. See, e.g., In re Goffe, 641 A.2d 458, 464 (D.C. 1994) (per

curiam).



      In determining what sanction to impose upon an attorney for violations of

the Rules of Professional Conduct, we consider a number of factors, including, “(1)

the nature and seriousness of the misconduct; (2) prior discipline; (3) prejudice to

the client; (4) the [attorney’s] attitude; (5) circumstances in mitigation and

aggravation; and (6) the mandate to achieve consistency.” In re Vohra, 68 A.3d at

771. We also consider “the moral fitness of the attorney” and “the need to protect

the public, the courts, and the legal profession . . . .” In re Howes, 52 A.3d 1, 15

(D.C. 2012) (internal quotation marks omitted).        “The purpose of imposing

discipline is to serve the public and professional interests identified and to deter
                                            18

future and similar conduct rather than to punish the attorney.” In re Kanu, 5 A.3d

at 16 (internal quotation marks omitted).



                                            A.



      Mr. Rodriguez-Quesada argues that any suspension should be brief, because

(1) his clients suffered no injury to their legal rights; (2) he no longer is practicing

immigration law; (3) he was overwhelmed by the volume of his immigration

practice; and (4) his conduct may have been neglectful but was not egregious. We

conclude that a two-year suspension is warranted.



      Mr. Rodriguez-Quesada committed numerous serious violations of the Rules

of Professional Conduct in four different matters. His conduct reflects a pattern of

lack of competence, lack of diligence, neglect of his clients’ cases, failure to

communicate with his clients, and refusal to return case files and unearned

payments. In one case, he intentionally made a false statement to an immigration

judge and then gave false testimony to the Hearing Committee about having done

so. His rule violations financially injured his clients, who were required to pay

new counsel to handle matters they had already paid Mr. Rodriguez-Quesada to

handle. Moreover, as the Board noted, Mr. Rodriguez-Quesada’s clients “were
                                        19

particularly vulnerable[,] as their ability to remain in the United States and with

their families was hanging on his efforts.” With minor exceptions, Mr. Rodriguez-

Quesada failed to acknowledge his violations and exhibited no remorse.



      Although Mr. Rodriguez-Quesada has no prior disciplinary history, we

conclude that his violations of the Rules of Professional Conduct were sufficiently

numerous and serious as to warrant a two-year suspension. See, e.g., In re Mintz,

626 A.2d 926, 927 (D.C. 1993) (per curiam) (“[A] two-year suspension, with

reinstatement conditioned upon a showing of fitness, is within the range of

sanctions that we have previously ordered for similar cases of gross and persistent

negligence of client matters.”) (citing cases; citation and internal quotation marks

omitted).



      We also conclude that a fitness requirement is warranted. “[T]o justify

conditioning the reinstatement of a suspended attorney on proof of rehabilitation,

the record in the disciplinary proceeding must contain clear and convincing

evidence that casts a serious doubt upon the attorney's continuing fitness to

practice law.” In re Cater, 887 A.2d 1, 24 (D.C. 2005). Given its scope and

gravity, Mr. Rodriguez-Quesada’s conduct in our view casts serious doubt on Mr.

Rodriguez-Quesada’s fitness to practice law. Imposing a fitness requirement also
                                             20

would be more consistent with prior dispositions involving comparable conduct.

See, e.g., In re Ukwu, 926 A.2d 1106, 1109-20 (D.C. 2007) (imposing two-year

suspension with fitness requirement, based on pervasive neglect of five clients and

dishonesty in connection with one matter); In re Mintz, 626 A.2d at 927 (noting

cases in which court imposed fitness requirement in cases involving “gross and

persistent negligence of client matters”).



      We are not persuaded by the Board’s reasons for declining to recommend a

fitness requirement.     First, we view Mr. Rodriguez-Quesada’s pattern of

inexcusable neglect of his clients’ interests, his dishonesty to a judge and the

Hearing Committee, and his lack of remorse as demonstrating “a pattern of

misconduct or dishonest behavior that raises serious questions as to [Mr.

Rodriguez-Quesada’s] integrity or character.” Second, the Board’s statement that

Mr. Rodriguez-Quesada cooperated with Bar Counsel is contradicted by the

Board’s conclusions that Mr. Rodriguez-Quesada testified falsely before the

Hearing Committee, blamed his clients for his failings, and baselessly accused his

clients of committing perjury. Third, we do not share the Board’s conclusion that

Mr. Rodriguez-Quesada’s rule violations are at bottom attributable to having taken

on too many cases. Mr. Rodriguez-Quesada’s rule violations are too serious and

extensive to be viewed as the unavailing efforts of an overburdened attorney acting
                                        21

in good faith to protect his clients’ interests. Finally, although Mr. Rodriguez-

Quesada has no prior disciplinary history and is no longer acting as an immigration

attorney, those considerations are outweighed by the concerns created by the scope

and gravity of Mr. Rodriguez-Quesada’s rule violations in these matters.



      We recognize that we ordinarily owe deference to the Board’s

recommendation as to the proper sanction to be imposed. On the issue of the need

for a fitness requirement, however, we take a significantly different view from the

Board as to the seriousness of Mr. Rodriguez-Quesada’s conduct, and we are

convinced that a fitness requirement is warranted.



      Finally, we agree with Bar Counsel that Mr. Rodriguez-Quesada should be

required, as a condition of reinstatement, to make restitution to Mr. Abarca. The

Board found that Mr. Rodriguez-Quesada in numerous respects either failed to

perform the services he had promised to perform for Mr. Abarca or performed

those services incompetently and in a manner detrimental to Mr. Abarca’s

interests. Moreover, although Mr. Abarca eventually obtained relief as a result of

the NACARA application Mr. Rodriguez-Quesada had filed, Mr. Abarca was

required to hire a new attorney at additional expense after Mr. Rodriguez-

Quesada’s representation was terminated.
                                          22



        These findings warrant requiring restitution in Mr. Abarca’s case, just as the

Board required restitution to the clients in the other three matters at issue in this

case.    See D.C. Bar R. XI, § 3 (b) (court may order restitution to persons

financially injured by attorney’s conduct); D.C. R. Prof. Conduct 1.16 (d) (in

connection with termination of representation, attorney must refund any advance

payment of fee that has not been earned).



        The Board acknowledged that Mr. Rodriguez-Quesada was not entitled to

retain the entire fee Mr. Abarca had paid. Nevertheless, the Board declined to

order restitution, for three reasons: (1) Mr. Abarca had paid Mr. Rodriguez-

Quesada $4,200 rather than the $5,000 due under the retainer agreement; (2) Mr.

Rodriguez-Quesada had made some efforts on Mr. Abarca’s behalf; and (3) Mr.

Abarca had unsuccessfully sued Mr. Rodriguez-Quesada in small-claims court in

Virginia for return of fees, and Bar Counsel therefore bore “a somewhat greater

burden than otherwise might be the case to show [that Mr. Rodriguez-Quesada]

was not entitled to retain any portion of the fee.” The first two considerations are

potentially relevant to the amount of restitution, but do not support an outright

denial of restitution, at least barring a more detailed inquiry into the precise benefit

to Mr. Abarca of Mr. Rodriguez-Quesada’s efforts. Moreover, Mr. Rodriguez-
                                        23

Quesada made some efforts in the other three matters as well, and the Board

nevertheless awarded those clients restitution. As to the unsuccessful action to

recover fees in small-claims court, the Board took the view that Bar Counsel was

not estopped by the result of that action, and Mr. Rodriguez-Quesada has not

argued otherwise in this court. Given that undisputed premise, which we accept

for present purposes, it is difficult to understand the basis for imposing an

unspecified higher burden on Bar Counsel on the issue of restitution. Moreover,

Bar Counsel in any event would not appropriately be required to show that Mr.

Rodriguez-Quesada was not entitled to retain “any portion of the fee.” Rather,

partial restitution could be warranted as long as Bar Counsel showed that at least

some portion of the fee was unearned.



      For these reasons, we conclude that Mr. Rodriguez-Quesada should be

required to make appropriate restitution to Mr. Abarca as a condition of

reinstatement. The Board did not determine the precise amount of restitution as to

Mr. Rodriguez-Quesada’s other clients, instead leaving that amount to be

determined in the event that Mr. Rodriguez-Quesada sought reinstatement. See,

e.g., In re Omwenga, 49 A.3d 1235, 1243 (D.C. 2012) (per curiam) (“Where there

is a question about the exact amount of the restitution, the Court will defer

consideration of the restitution issue until the respondent applies for
                                          24

reinstatement.”). We therefore see no need for the Board to determine a precise

amount of restitution at this time.



                             *        *   *    *     *



      For the foregoing reasons, Mr. Rodriguez-Quesada is suspended from the

practice of law in the District of Columbia for a period of two years. For purposes

of reinstatement, the suspension shall run from the date on which Mr. Rodriguez-

Quesada files the affidavit required by District of Columbia Bar Rule XI, § 14 (g).

Reinstatement shall be conditioned on a showing of fitness and on payment of

restitution to Mr. Abarca, Ms. Koerner-Goodrich, Mr. Belhmira, and the

Ramirezes.



                                                   So ordered.